Citation Nr: 9906381	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the human 
immunodeficiency virus (HIV).

2.  Entitlement to a compensable disability evaluation for 
the residuals of a left leg injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The appellant had active service from March 1984 to March 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  


FINDINGS OF FACT

1.  A March 1996 rating decision denied service connection 
for HIV and granted service connection for the residuals of a 
left leg injury and assigned a noncompensable evaluation for 
that disability. 

2.  The veteran was notified of the March 1996 rating 
decision in a letter dated March 25, 1996.

3.  In a written statement received in August 1996, the 
veteran expressed disagreement with the March 25, 1996 
notice.

4.  A statement of the case (SOC) concerning the issues 
decided in the March 1996 rating decision was issued on 
December 2, 1996.

5.  The veteran filed a VA Form 9, Appeal to Board of 
Veterans' Appeals, on February 10, 1997, but it did not 
contain allegations of error of fact or law concerning the 
issues in the December 1996 SOC.  

6.  The veteran did not file a statement containing 
allegations of error of fact or law concerning the issues of 
entitlement to service connection for HIV or to a compensable 
disability evaluation for the residuals of left leg injury 
within 60 days of the December 1996 SOC or within a year of 
notification of the March 1996 rating decision.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal of the denial of service connection for HIV.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).

2.  The veteran has not met the requirements to perfect an 
appeal for a compensable disability evaluation for the 
residuals of a left leg injury.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1996 rating decision, the RO denied service 
connection for HIV and granted service connection for the 
residuals of a left leg injury, assigning a noncompensable 
evaluation.  On March 25, 1996, the veteran was notified of 
the rating decision.  In August 1996, the veteran submitted a 
notice of disagreement (NOD) as to the denial of service 
connection for HIV and the assignment of a non-compensable 
evaluation for the residuals of a left leg injury. 

A SOC was issued on December 2, 1996 regarding the issues of 
service connection for HIV and entitlement to a compensable 
evaluation for the residuals of a left leg injury.  On 
February 10, 1997, the RO received the veteran's VA Form 9, 
substantive appeal.  However, the VA Form 9 contained no 
arguments regarding the issues of service connection for HIV 
and entitlement to a compensable evaluation for the residuals 
of a left leg injury.  Later that month, the RO requested 
that the veteran clarify the issues that he wanted to appeal.  
This letter also informed him that if he failed to respond, 
both issues would be considered on appeal.  The next 
communication that concerned the claims of service connection 
for HIV and entitlement to a compensable evaluation for the 
residuals of a left leg injury is the VA Form 21-4138, filed 
by the veteran's representative in October 1997.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3) (West 1991), or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b) (1998); see Rowell v. 
Principi, 4 Vet.App. 9, 17 (1993); Cuevas v. Principi, 3 
Vet.App. 542, 546 (1992) (where claimant did not perfect 
appeal by timely filing substantive appeal, RO rating 
decision became final).  By regulation, this formal appeal 
must consist of either a VA Form 9, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC (SSOC).  The Board will 
construe such argument in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or SSOC 
which, is not specifically contested.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

It should be noted that the veteran was notified by the Board 
of the inadequacy of the appeals regarding entitlement to 
service connection for HIV and to a compensable evaluation 
for the residuals of a left leg injury by letter dated in 
August 1998.  The Board informed the appellant and his 
representative that the VA Form 9 received in February 1997 
did not allege specific errors of law or fact with respect to 
the issues of entitlement to service connection for HIV and 
entitlement to a compensable evaluation for the residuals of 
a left leg injury.  The Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  However, both the veteran and his 
representative failed to submit further arguments. 

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the issues of entitlement to 
service connection for HIV and entitlement to a compensable 
evaluation for the residuals of a left leg injury.  
Accordingly, the Board lacks jurisdiction regarding the 
aforesaid issues.  The claims with respect to entitlement to 
service connection for HIV and entitlement to a compensable 
evaluation for the residuals of a left leg injury are 
dismissed. 


ORDER

The appeal regarding entitlement to service connection for 
HIV is dismissed.  

The appeal regarding entitlement to a compensable evaluation 
for the residuals of a left leg injury is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 5 -


- 1 -


